Citation Nr: 1229828	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  99-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD), including as due to service-connected hypertension.

2.  Entitlement to a disability rating greater than 60 percent for hypertensive heart disease.

3.  Entitlement to a disability rating greater than 10 percent for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1980, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Although the Veteran requested a Travel Board hearing, he failed to report for this hearing when it was scheduled in July 2009.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

In a January 2006 rating decision, the RO assigned a higher 60 percent rating effective December 13, 2002, for the Veteran's service-connected hypertensive heart disease (which was characterized as hypertensive heart disease (previously evaluated with hypertension and hypertension with concentric hypertrophy)) and assigned a separate 10 percent rating effective December 13, 2002, for the Veteran's service-connected hypertension.  He continued to disagree with the ratings assigned for these service-connected disabilities.

In December 2000, August 2003, and in October 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A review of the claims file shows that, in February 1996, the Board denied the Veteran's request to reopen a claim of service connection for PTSD.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011).  Although it is not entirely clear from a review of this decision whether the Board considered all theories of entitlement raised by the record in its February 1996 decision, because the Board is required to consider all theories of entitlement in adjudicating claims, it is reasonable to assume that the Veteran's theory of entitlement to service connection for PTSD as secondary to his service-connected hypertension was considered in the Board's February 1996 decision.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). 

The Board also notes that, in an August 2003 remand, it essentially bifurcated the Veteran's service connection claim for PTSD as separate claims of service connection for PTSD as secondary to service-connected hypertension and a service connection claim for PTSD on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  The Board noted in its August 2003 remand that it lacked jurisdiction over the Veteran's service connection claim for PTSD on a direct basis and then referred this claim to the RO/AMC for appropriate action.  See Board remand dated August 11, 2003, at pp. 2.  The Board also remanded the Veteran's service connection claim for PTSD as secondary to service-connected hypertension to the RO/AMC for additional development.  Id., at pp. 3-8.  The RO subsequently adjudicated the Veteran's service connection claim for PTSD on a direct basis and the Veteran perfected a timely appeal on that claim.   

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that there is no competent diagnosis of PTSD in the evidence of record.  Nor is there any competent evidence suggesting that the Veteran's service-connected hypertension caused or contributed to his claimed PTSD.  As opposed to the facts in Velez, however, the Veteran consistently has pursued a claim for service connection for PTSD, including as due to service-connected hypertension.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, and in order to conserve the Board's limited resources by adjudicating all theories of entitlement presented by the record with respect to the Veteran's service connection claim for PTSD, including as due to service-connected hypertension, the threshold question of whether new and material evidence has been submitted must be addressed.  See also Szemraj, 357 F.3d at 1371, and Roberson, 251 F.3d at 1384.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having paranoid schizophrenia.  Thus, the claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is as stated on the title page of this decision.


FINDINGS OF FACT

1.  In February 1996, the Board denied the Veteran's request to reopen a claim of service connection for PTSD.

2.  The evidence received since the February 1996 Board decision is either duplicative or cumulative of previously considered evidence and it is not so significant that it must be considered in order to decide fairly the merits of the claim of service connection for PTSD, including as due to a service-connected disability.

3.  Without good cause, the Veteran failed to report for several VA examinations scheduled for the purpose of determining the current nature and severity of his service-connected hypertensive heart disease and his service-connected hypertension.

4.  The competent evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is not related to active service or any incident of service.


CONCLUSIONS OF LAW

1.  The February 1996 Board decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2011).

2.  Evidence submitted since the February 1996 Board decision in support of the claim of service connection for PTSD, including as due to a service-connected disability, is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a disability rating greater than 60 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101-7007 (2011).

4.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.104, DC 7101 (2011).

5.  An acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, was not incurred or aggravated by in active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.655 (2011).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February 2001, September 2004, and in December 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his service-connected hypertensive heart disease and hypertension had worsened.  These letters also informed the Veteran to submit medical evidence relating his claimed disability to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the VCAA notice provided to the Veteran and his service representative did not define new and material evidence, advise the Veteran of the reasons for the prior denial of the claim of service connection for PTSD, and did not note the evidence needed to substantiate the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the VCAA notice letters did not include Kent-compliant notice, the Board finds that failure to satisfy the duty to notify in that regard is not prejudicial because no new and material evidence has been received sufficient to reopen this claim (as outlined below).  When VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  Neither the Veteran nor his service representative have asserted that any prejudice resulted from the lack of Kent-compliant notice in this case.  By contrast, the Veteran has submitted voluminous evidence in support of his request to reopen the previously denied claim, demonstrating actual knowledge of what is required to substantiate his application.

The Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Federal Circuit overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters provided to the Veteran and his service representative during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  As noted, the Veteran has submitted voluminous evidence, to include multiple personal statements, with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in April 1999 and supplemental statements of the case in January 2003, October 2006, September 2007, May and August 2008, and in October 2011 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Rating Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support reopening the Veteran's previously denied claim of service connection for PTSD, including as due to a service-connected disability.  The evidence also does not support assigning increased ratings for hypertensive heart disease or for hypertension.  The evidence finally does not support granting service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to service-connected hypertension.  Because the Veteran was fully informed of the evidence needed to substantiate all of these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the December 2006 VCAA notice letter and in March 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, pre-adjudication VCAA notice could not have been provided to the Veteran because the currently appealed February 1999 rating decision was issued prior to the VCAA's enactment.  Because all of the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although, as noted above, he failed to report for his Board hearing when it was scheduled in July 2009.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, the Veteran failed to report for several VA examinations scheduled in connection with his currently appealed claims in January and February 2010.  A review of the claims file shows that, after the Veteran failed to report for VA examinations in January 2010, he requested that these examinations be rescheduled for February 2010.  The Veteran again failed to report for his rescheduled VA examinations in February 2010.  Evidence which was expected from these examinations could not be obtained.  Neither the Veteran nor his service representative has shown good cause for his failure to report for any of these examinations.  A letter from the RO dated in January 2010 and an October 2011 supplemental statement of the case (SSOC), which were mailed to the Veteran at his correct mailing address, informed him that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claims.  The January 2010 letter from the RO also afforded the Veteran the opportunity to reschedule a VA examination and, although he contacted the RO in January 2010 and rescheduled his VA examinations, he failed to report for these rescheduled examinations in February 2010. 

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. §§ 3.655(a)-(b) (2011).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New & Material Evidence Claim

The Veteran has contended essentially that he has submitted new and material evidence sufficient to reopen his previously denied service connection claim for PTSD, including as secondary to a service-connected disability.  He essentially has contended that he has submitted new evidence demonstrating that he experiences PTSD as a result of his service-connected hypertension.

In February 1996, the Board denied the Veteran's request to reopen his previously denied service connection claim for PTSD.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not appeal the February 1996 Board decision and it became final.

The claim of service connection for PTSD, including as due to a service-connected disability, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for PTSD, including as due to a service-connected disability, on a VA Form 21-4138 which was date stamped as received by the RO on October 22, 1998.  New and material evidence is defined by regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amended version of 38 C.F.R. § 3.156(a) is applicable only to claims filed on or after August 29, 2001, however.  Because the Veteran filed this application to reopen his claim of service connection for PTSD in October 1998, the earlier version of 38 C.F.R. § 3.156(a) is applicable to this claim.  

As relevant to this appeal, new and material evidence means evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) (holding that "Justus does not require the Secretary to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the amended version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, is applicable to the Veteran's request to reopen the previously denied service connection claim for PTSD.  The pre-August 2001 version of § 3.156(a) does not include the language "raises a reasonable possibility of substantiating the claim" which was, according to the Court, to "enable" reopening of a previously denied claim that the Court analyzed in Shade.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's appeal.

With respect to the Veteran's application to reopen a claim of service connection for PTSD, including as due to a service-connected disability, the evidence before VA at the time of the prior final Board decision in February 1996 consisted of the Veteran's service treatment records and post-service VA and private treatment records.  The Board found that the Veteran's service connection claim had been denied most recently in an unappealed rating decision issued by the RO in August 1988.  The Board also found that new evidence received by VA since August 1988 did not contain a competent diagnosis of PTSD which could be attributed to active service, including as due to a service-connected disability.  See Board decision dated February 29, 1996, at pp. 4-5.  Thus, the claim was not reopened.

The newly received evidence includes voluminous additional VA and private outpatient treatment records and the Veteran's lay statements.  Much of the evidence submitted by the Veteran since February 1996 is duplicative of evidence previously considered by VA in adjudicating his service connection claim for PTSD, including as due to a service-connected disability.  Having reviewed the voluminous newly received evidence dated subsequent to February 1996 in detail, the Board finds that none of this evidence demonstrates that the Veteran has been diagnosed as having PTSD which could be attributed to active service or any incident of service.  Nor is there any indication in any of the newly received evidence that the Veteran's service-connected hypertension, or any other service-connected disability, caused or contributed to his claimed PTSD.  The Board notes that the evidence which was of record in February 1996 indicated that the Veteran did not experience any disability due to his claimed PTSD which could be attributed to active service, including as due to a service-connected disability.  Despite the Veteran's more recent assertions to the contrary, a review of the competent evidence submitted since February 1996 also does not show that he experiences any PTSD which is related to active service.  Indeed, there is no indication in the newly submitted evidence that the Veteran currently experiences any PTSD.  The Board acknowledges that the Veteran complained of experiencing symptoms of PTSD on VA examination in April 2008.  The April 2008 VA examiner specifically determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, however.  The Board also acknowledges that the Veteran reported experiencing symptoms of PTSD on subsequent VA outpatient treatment visits; however, he failed to report for mental health clinic appointments scheduled with VA.  This appears to be consistent with the Veteran's pattern of not reporting for VA outpatient treatment visits as demonstrated by a review of his more recent VA outpatient treatment records.  And, as noted above, the Veteran failed to report for his most recent VA examinations when they were scheduled in January and February 2010.  

The Board observes in this regard that the Court has held that the presence of a mere symptom (such as anxiety or depression) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   The newly submitted evidence also does not demonstrate that any claimed PTSD could be attributed to active service or any incident of service, including as due to a service-connected disability.

The Board finds that the additional evidence submitted since the prior final decision is cumulative or redundant of evidence previously considered in its February 1996 decision.  The additional evidence does not show that the Veteran's claimed PTSD is related to service or was caused or contributed to a service-connected disability.  Therefore, the Board finds that the newly submitted evidence, by itself or in connection with the evidence previously assembled, is not so significant that it must be considered in order to decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  In summary, the Board finds that, as new and material evidence has not been received, the previously denied claim of service connection for PTSD, including as secondary to service-connected hypertension, is not reopened.

As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).     

Increased Rating Claims

The Veteran essentially has contended that his service-connected hypertensive heart disease and service-connected hypertension are both more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

The Veteran's service-connected hypertensive heart disease currently is evaluated as 60 percent disabling effective December 13, 2002, by analogy to 38 C.F.R. § 4.104, DC 7101-7007 (hypertensive vascular disease (hypertension and isolated systolic hypertension) - hypertensive heart disease).  See 38 C.F.R. § 4.104, DC 7101-7007 (2011).  

A 60 percent rating is assigned under DC 7007 for hypertensive heart disease with more than 1 episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned under DC 7007 for hypertensive heart disease with chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran's service-connected hypertension currently is evaluated as 10 percent disabling effective December 13, 2002, under 38 C.F.R. § 7101.  See 38 C.F.R. § 4.104, DC 7101 (2011).

A 10 percent rating is assigned under DC 7101 for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A higher 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  Id.  Note (3) to DC 7101 provides that hypertension is evaluated separately from hypertensive heart disease and other forms of heart disease.  See 38 C.F.R. § 4.104, DC 7101, Note (3) (2011).

The Veteran was scheduled for VA examinations in January 2010.  The Veteran was advised of the adverse consequences of failing to appear for a VA examination without good cause by correspondence from the RO dated in January 2010.  As also noted above, the January 2010 correspondence from the RO was mailed to the Veteran at his correct mailing address.  The Veteran contacted the RO later in January 2010 and requested that his VA examinations be rescheduled for February 2010.  He failed to report for these examinations when they were rescheduled at his request in February 2010.

To date, the Veteran has not responded to any of the correspondence sent to him concerning his failure to report for VA examinations scheduled in connection with his increased rating claims for hypertensive heart disease and for hypertension.  The Board observes that none of the VA examination notice letters or other correspondence sent from VA to the Veteran was returned as undeliverable by the postal service.  In an October 2011 SSOC, the RO told the Veteran that they had been notified of his failure to report for his scheduled VA examinations.  The October 2011 SSOC also was sent to the Veteran's current service representative.

The Board notes that the regulations provide that when a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  In this case, as noted elsewhere, neither the Veteran nor his service representative has explained why he failed to report without good cause for VA examinations.  

There is insufficient medical evidence of record to adjudicate the Veteran's increased rating claims for hypertensive heart disease and for hypertension.  Current examination findings are necessary to assess his heart disability and hypertension and whether they are more disabling than currently evaluated.  As noted above, VA's duty to assist the Veteran is not a one-way street.  The Veteran also has an obligation to assist in the adjudication of his claims.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. §§ 3.326, 3.327 (2011).

Accordingly, the Board finds that the Veteran failed to report, without good cause, for VA examinations scheduled in connection with his increased rating claims for hypertensive heart disease and for hypertension.  Consistent with 38 C.F.R. § 3.655(b), both of these claims must be denied.  Because the law is dispositive in this case, both of these claims must be denied on the basis of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also VAOPGCPREC 5-04.

Service Connection for an Acquired Psychiatric Disability other than PTSD

The Veteran finally contends that his acquired psychiatric disability other than PTSD is related to active service.  He alternatively contends that his service-connected hypertension caused or contributed to his current acquired psychiatric disability other than PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  An acquired psychiatric disability is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as secondary to service-connected hypertension.  The Board notes initially that, because the Veteran, without good cause, failed to report for VA examinations scheduled in January and February 2010, his service connection claim will be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  The Board also notes initially that, although the Veteran does not contend - and the competent evidence does not show - that his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service on the basis of in-service herbicide exposure, all theories of entitlement must be considered in adjudicating the Veteran's claim.  See Szemraj, 357 F.3d at 1371, and Roberson, 251 F.3d at 1384.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran's in-service herbicide exposure is presumed, an acquired psychiatric disability is not among the disabilities for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran also has not identified or submitted any competent evidence demonstrating that his acknowledged in-service herbicide exposure caused or contributed to his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.  Thus, the Board finds that service connection for acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, on a presumptive basis due to in-service herbicide exposure is not warranted.  Id.

The Veteran also is not entitled to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to service-connected hypertension.  See 38 C.F.R. §§ 3.303, 3.304, 3.310.  The Veteran has asserted that his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, began during active service or, alternatively, his service-connected hypertension caused or contributed to his acquired psychiatric disability.  The competent evidence of record is against the Veteran's assertions, however.  It shows instead that, although the Veteran has been diagnosed as having paranoid schizophrenia since his service separation, it is not related to active service, including as secondary to a service-connected disability.  For example, the Veteran's available service treatment records show that his psychiatric system was normal clinically at his enlistment physical examination in August 1960.

On outpatient treatment in July 1975, it was noted that the Veteran "has some strong feelings of persecution which are rather deeply entrenched.  This results in considerable inner conflict."  It was recommended that the Veteran not engage in any air traffic control duties.

On periodic physical examination in June 1976, it was noted that the Veteran was "now taking valium for periodic stress and depression."  He also had been seen in a consult in June 1975 for "nervousness and worry.  Diagnosis unknown.  Treatment unknown."  The Veteran denied any family history of psychosis.  Clinical evaluation showed that his psychiatric system was abnormal.

On outpatient treatment in January 1977, it was noted that the Veteran needed a complete "psychoneurologic examination to determine his ability to function in the Air Force as a staff sergeant.  Some question has arisen to the fact that he does not respond[] adequately to his job skill level."  The Veteran's performance "is considered marginal or unsatisfactory and close supervision is necessary."  It was noted that the Veteran "continues to ramble - not making sense" with "most of his talking."  The assessment included situation reactive and schizoid reactive.

The Veteran was hospitalized later in January 1977 for psychiatric evaluation.  On admission, the Veteran "states he is very unhappy about being sent here, and feels that there is no reason whatsoever for his admission, [and] that there is nothing wrong with him psychiatrically."  It was noted that the Veteran's "work at his job setting is of such poor quality that it is marginal at best."  His command wanted to know "if there is a psychological reason for this before they take possible administrative separation action."  Mental status examination of the Veteran showed he was neatly groomed and attired and "obviously defensive and guarded in his response to the examiner.  The in-service examiner stated:

His speech much of the time is so rapid that it is virtually impossible to understand what he has said, making examination very difficult and perhaps not entirely reliable, inasmuch as it seems to be impossible to get much out of the conversation.  It should be noted, however, in this regard that when the [Veteran] can be slowed down so to speak, or asked to repeat, what he says is guarded and doesn't make sense.

The in-service examiner wondered if the Veteran's Cajun dialect was responsible for the apparent speech problems.  This examiner also stated:

There is a definite paranoid flavor existing here, but is definitely controlled, and never shows any signs of spilling into autistic kind of thinking.  The [Veteran] appears to be making a concentrated effort to be more articulate, and in fact he really is.  There are times when he uses "big words" appropriately, and [then] there are times when he uses them inappropriately.

The examiner concluded:

The impression gained from this examination, which is difficult, is that perhaps this is a situation that is somewhat uncommon, in that it is entirely possible that this [Veteran] isn't truly psychiatrically ill, but rather has been asked to perform tasks above and beyond what he can actually perform, and under the stress of those demands develops anxiety.

There was "a reasonably high level of anxiety" based on psychiatric testing.  The Veteran "socialized well" during his hospitalization and "he relaxed visibly after it became apparent to him that we, that is the staff, were not in any way threatening or were any part of anything that was going to harm him."  At discharge, the Veteran "is exactly...the same as he was at the time of his admission.  He was somewhat anxious."  He was mentally competent.  The in-service examiner concluded that the Veteran's "situation is a difficult one and an unusual one in that there appears to be no true significant psychopathology but rather a situation where anxiety is produced by the [Veteran's] inability to complete satisfactorily complex tasks, at least those that are complex to him."  The diagnosis was transient situational disturbance manifested by anxiety, poor performance due to anxiety, and slight impairment.  It was recommended that the Veteran be transferred to a less stressful position and be retained on active service.

On outpatient treatment in January 1978, it was noted that "[t]he sense (or 'flavor') of [the Veteran's] narrative suggests inappropriate concern."  The Veteran's history of hospitalization in January 1977 was noted along with treatment for anxiety.  The Veteran's current complaints "sound[] much the same today as then."  The assessment included "free-floating" anxiety.

The competent post-service evidence also is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to service-connected hypertension.  A review of the Veteran's SSA records, received by the RO in March 2004, shows that they consist largely of duplicate copies of his post-service VA and private treatment records.  These records also show that, on VA outpatient treatment in July 1991, it was noted that the Veteran "was self-referred for evaluation of [PTSD]; however, he does not meet criteria for PTSD."  It also was noted that the Veteran "exhibits paranoid ideation."  Mental status examination of the Veteran showed full orientation, very pressured, rapid, and staccato speech, "very circumstantial and tangential in responding to questions," continuous reference to religious ideation, no evidence of hallucinations or illusions "although he did appear to be quite delusional," poor insight and judgment, and memory within normal limits.  The diagnoses included delusional (paranoid) disorder, persecutory type.

On private psychiatric evaluation in January 1992, the Veteran's complaints included sleep difficulties.  A history of in-service treatment for anxiety and paranoia was noted.  "He feels that the conspiracy which started in Vietnam has 'followed' him and people seem 'fearful of me.'"  He had been married twice and had a daughter and stepdaughter.  He lived with his wife, stepdaughter, and mother-in-law.  He was able to bathe and dress himself.  He avoided crowds.  He attended Bible study class once a week.  "He said he gets along with his wife all right but she is somewhat distant and he thinks somehow this conspiracy has affected their relationship in that she and he do not relate well sexually."  He stayed away from all people except his immediate family "and it did not sound as if he were all that close with them."  

Mental status examination of the Veteran in January 1992 showed adequate hygiene and grooming, a mildly anxious mood, "he stuttered two or three times during the interview," he answered questions in a way "which was very circumstantial, rambling, and vague," full orientation, grossly intact memory, and he was "delusional regarding a conspiracy" although "there is no evidence of true hallucinations," no suicidal or homicidal ideation or plan, and no speech disorders.  The impressions included chronic paranoid schizophrenia.

On private psychological evaluation in May 1993, the Veteran's complaints included difficulty with speech since 1990, delusions, paranoia, and sleep difficulties.  The Veteran reported feeling "delusional and paranoid, thinking that the government felt he was homosexual," during active service.  He had been married twice and still was married to his current wife with whom he had a "fine" relationship.  A 10-year history of anxiety, hallucinations, and paranoia "brought on by what he reports as war-related [PTSD]" was reported by the Veteran.  Mental status examination of the Veteran showed he was "disheveled in grooming and dress," fair eye contact, continuous nervous laughter, speech characterized by excessive verbosity and minimization, an inability to stay focused on one topic "and [he] rambled from one topic to the next, even with excessive encouragement by the examiner to focus on the subject," severe anxiety, "difficulty focusing on his tasks," extremely distractible, working "at an excessively slow pace," speech "clear and free of articulation errors," and good impulse control.  The impressions included probable paranoid personality disorder.

On private psychological evaluation in March 1994, it was noted that the Veteran had been hospitalized with complaints of stress and anxiety.  An in-service history of treatment for paranoia and anxiety was noted.  The Veteran was "cooperative, passive, and tense during the evaluation."  He lacked self-confidence.  His speech was "rather poor and he demonstrated paranoid ideation in his language."  He was "feeling paranoid about the military, homosexuality, and in general the United States government."  It was noted that the Veteran reported "[a] significant number of bizarre sensory experiences...He seems rather obsessed with religious matters, which he may use as a defense.  Significant paranoid delusions were evident."  The Veteran had "problematic" thought processes 'due to his difficulties with concentration and relaxing.  In general, he seems to be experiencing some irrational beliefs centered around paranoid ideations."  The Veteran was mildly depressed "which may be stress related and possibly related to grief issues."  The diagnoses included paranoid delusional disorder and rule-out paranoid schizophrenia.

On VA outpatient treatment in June 2006, it was noted that the Veteran had reported to establish care with a new VA outpatient clinic.  A history of paranoid schizophrenia was reported.  The assessment included a history of paranoid schizophrenia which was "stable at this time."

On VA examination in May 2008, the Veteran's complaints included sleep impairment.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported performing general administrative duties throughout his 20 years of active service.  He denied any combat experience.  In-service treatment for anxiety and a thought disorder was reported.  He reported that his relationship with his current wife was "up and down," was strained currently, and divorce was contemplated.  He stayed "mostly at home."  He denied any suicidal or homicidal ideation.  He was self-isolating "by choice."  Mental status examination of the Veteran showed he was neatly groomed, appropriately dressed, unremarkable psychomotor activity, rapid speech, easily distracted, full orientation, rambling and tangential thought process, preoccupation "with one or two topics," persistent paranoid delusions, no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks, fair impulse control, an ability to maintain minimum personal hygiene, and mildly impaired recent and immediate memory.  The impressions included psychotic disorder, not otherwise specified, and rule-out delusional disorder.

On VA outpatient treatment in November 2009, the Veteran's complaints included panic attacks.  A questionable diagnosis of schizophrenia versus PTSD was reported.  The Veteran denied any auditory or visual hallucinations.  He was referred to a mental health clinic for treatment.

In February 2010, it was noted that the Veteran had not shown up for the second time for his referral to a VA mental health clinic.  Attempts were made to contact the Veteran and he was advised that he had missed his appointment and could contact the clinic to reschedule it.

The Board acknowledges the Veteran's lay assertions that his current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service or, alternatively, was caused or contributed to by his service-connected hypertension.  The competent evidence is against these assertions, however.  It demonstrates instead that, although the Veteran has been treated for multiple acquired psychiatric disabilities other than PTSD since his service separation (variously diagnosed as paranoid schizophrenia, paranoid delusional disorder, probable paranoid personality disorder, psychotic disorder, not otherwise specified, and rule-out delusional disorder, and anxiety), none of these disabilities are related to active service.  Nor does the competent evidence suggest that a service-connected disability caused or contributed to the Veteran's current acquired psychiatric disability other than PTSD.  The Board notes in this regard that service connection is prohibited for personality disorders.  See 38 C.F.R. § 4.9 (2011).  The Board also acknowledges that the Veteran was treated for transient situational disturbance manifested by anxiety, poor performance due to anxiety, and slight impairment during active service.  It appears that this problem was acute, transitory, and resolved with in-service treatment as subsequent service treatment records show no complaints of or treatment for an acquired psychiatric disability during the Veteran's active service.  

The Board observes in this regard that the Veteran failed to report for his most recent VA examinations in January and February 2010.  Evidence which was expected to be obtained at these examinations, including a nexus opinion concerning the contended etiological link between the Veteran's current acquired psychiatric disability other than PTSD and active service, could not be obtained.  The remaining evidence of record does not indicate that any current acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, is related to active service or was caused or contributed to by a service-connected disability.  The Board finds it especially significant that the Veteran's paranoid schizophrenia was found to be stable clinically on VA outpatient treatment in June 2006.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, to active service, including as due to service-connected hypertension.  In summary, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to service-connected hypertension, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability other than PTSD after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability other than PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability other than PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, it appears that, with the exception of a brief hospital stay in 1977 for treatment of transient situational disturbance manifested by anxiety, poor performance due to anxiety, and slight impairment, his service treatment records otherwise show no complaints of or treatment for any acquired psychiatric disability at any time during his 20 years of active service.  The January 1977 hospital records also persuasively suggest that the Veteran's in-service anxiety was related to his job performance as an enlisted airman.  The Veteran's in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability for at least a decade following active service.  The Board emphasizes the multi-year gap between discharge from active service (1980) and initial reported symptoms related to an acquired psychiatric disability in approximately 1991 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including hypertension, diabetes mellitus, and cirrhosis of the liver (1981).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in June 2006, he did not report the onset of acquired psychiatric disability symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He only reported a history of paranoid schizophrenia which was noted to be stable at that time.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for PTSD, including as due to service-connected hypertension, is not reopened.

Entitlement to a disability rating greater than 60 percent for hypertensive heart disease is denied.

Entitlement to a disability rating greater than 10 percent for hypertension is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, including as due to service-connected hypertension, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


